Name: COMMISSION REGULATION (EEC) No 2835/93 of 18 October 1993 re-establishing the levying of customs duties on products falling within CN codes 3102Ã 30 and 3102Ã 80Ã 00, originating in Poland, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy;  industrial structures and policy
 Date Published: nan

 19. 10 . 93 Official Journal of the European Communities No L 260/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2835/93 of 18 October 1993 re-establishing the levying of customs duties on products falling within CN codes 3102 30 and 3102 80 00, originating in Poland, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply Whereas that ceiling was reached by charges of imports of the products listed in the Annex, originating in Poland, to which the tariff preferences apply ; Whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to Poland, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and estab ­ lishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993)0), amended by Regula ­ tion (EEC) No 2232/93 (2), and in particular Article 6 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3918/92, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 6 of Annex I to that Regulation ; whereas, pursuant to Article 6, as soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year ; Article 1 As from 22 October 1993 the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3918/92, shall be re-established on imports into the Community of the products listed in the Annex, origin ­ ating in Poland. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12. O OJ No L 200, 10. 8 . 1993, p. 1 . No L 260/2 Official Journal of the European Communities 19. 10 . 93 ANNEX Order No CN code Description 21.0099 3102 30  Ammonium nitrate, whether or not aqueous solution : 310230 10   In aqueous solution 3102 30 90 Other 21.0103 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammon ­ iacal solution